COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-09-220-CV
 
 
ARTURO HERNANDEZ                                                          APPELLANT
 
                                                   V.
 
EDDIE C. WILLIAMS, DOCTOR DAVID                                      APPELLEES
POTTER, AND JOHN WILSON,
P.A.
 
                                              ------------
 
             FROM THE 89TH
DISTRICT COURT OF WICHITA COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Arturo Hernandez filed a notice of appeal from a
June 17, 2009 order denying his Motion For Appointment of Counsel.  It appears that the trial court has not
signed a final judgment or appealable interlocutory order.  On July 23, 2009, we notified Appellant that
unless he or any other party desiring to continue the appeal filed a response
by August 3, 2009, showing grounds for continuing the appeal, we would dismiss
the appeal. Hernandez filed a response, but the response does not raise any
grounds for continuing the appeal.
A party may appeal only from a final judgment or
an interlocutory order specifically made appealable by statute or rule.  Lehmann v. Har-Con Corp., 39 S.W.3d
191, 195 & n.12 (Tex. 2001); see, e.g.,Tex. Civ. Prac. &
Rem. Code Ann. ' 51.014 (Vernon Supp. 2008)
(listing appealable interlocutory orders). Because the trial court has not
signed a final judgment or appealable interlocutory order, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
PER
CURIAM
 
PANEL: GARDNER, WALKER,
and MCCOY, JJ.
 
DELIVERED: August 20,
2009




[1]See Tex. R. App. P. 47.4.